ACCEPTED
                                                                                       01-14-00834-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 3/30/2015 12:43:18 PM
                                                                                   CHRISTOPHER PRINE
                               No. 01-14-00834-CR                                               CLERK




                                      IN THE
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                         Court of Appeals                          HOUSTON, TEXAS

              For the First Judicial District of Texas         3/30/2015 12:43:18 PM
                                                               CHRISTOPHER A. PRINE
                             At Houston                                 Clerk

                                  __________

                     BOOKER NEWSOME,
                                   Appellant
                                        v.

                   THE STATE OF TEXAS
                                   Appellee
                                   _________
                              Cause number 1410219
                        In the 179th Judicial District Court
                             Of Harris County, Texas
                                   _________

   Appellant’s Motion for Extension of Time Within
          Which to file the Appellant’s Brief
                                  __________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Booker Newsome, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b),

moves for an extension of time within which to file his appellate brief. In support

of his motion, the appellant submits the following:

      (A)   The appellant’s brief is due on March 27, 2015.
      (B)    The appellant seeks an extension of time to file the appellant’s brief
             until, April 17, 2015.
      (C)    The appellant relies upon the following facts to reasonably explain the
             need for an extension:
                   Due to the undersigned’s work load, more time is necessary to
                   review the appellant record and prepare an appellate brief; the
                   appellant was convicted of aggravated assault after a jury trial;
                   the record will take some time to completely review.

       (D) Two previous motions requesting an extension of time to file the
           appellant’s brief have been requested and granted.

WHEREFORE, the appellant prays that this Court will grant the requested

extension until April 17, 2015.                                        Respectfully

submitted,

                                                __/s/__Kelly Smith___________
                                                KELLY ANN SMITH

                    CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5 & 9.4, this certifies that this document

contains 274 words and a copy of the foregoing was served on the State at the

following address: Devon Anderson, District Attorney,     1201 Franklin, 6th Floor,

Houston, Texas 77002.


                                                __/s/__KellySmith______________
                                                KELLY ANN SMITH
                                                Texas Bar No. 00797867

                                                P.O. Box 10751
                                                Houston, TX 77206
                                                281-734-0668
                                                Kelly.A.Smith.06@gmail.com


                                            2